 Case 2:19-cv-00082-PJW Document 23 Filed 06/19/20 Page 1 of 2 Page ID #:1410




1    THE LAW OFFICES OF JUDITH S. LELAND, APLC
     7007 Washington Avenue, Suite 240
2    Whittier, CA 90602
3    Telephone: (562) 904-6955
     Facsimile: (562) 632-1301
4
     JUDITH S. LELAND (State Bar No: 63747)
5    MICHAEL T. KEATING (State Bar No: 266562)
6    E-mail: tracey@disabilitylawfirm.com
     Attorneys for Plaintiff
7    NICOLA T. HANNA
8    United States Attorney
     DAVID M. HARRIS
9    Assistant United States Attorney
10   CEDINA M. KIM
     Assistant United States Attorney
11
     Senior Trial Attorney, Civil Division
12   TINA NAICKER (State Bar No:             )
13   Special Assistant United States Attorney
           Social Security Administration
14         160 Spear Street, Suite 800
15         San Francisco, CA 94105
           Telephone: (415) 977-
16
           Facsimile: (415) 744-0134
17         Email: Tina.Naicker@ssa.gov
18         Attorneys for Defendant

19                       UNITED STATES DISTRICT COURT
20                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
21
22   JOSEPH JOHN HEIDELMAIER,           )   Case No. CV 19-00082-PJW
23                                      )
           Plaintiff,                   )    xxxxxxxxxxx ORDER AWARDING
                                            [PROPOSED]
24                                      )   EQUAL ACCESS TO JUSTICE
25             v.                       )   ACT ATTORNEY FEES
     ANDREW SAUL,                       )   PURSUANT TO 28 U.S.C. § 2412(d)
26   Commissioner of Social Security,   )
27                                      )
           Defendant.                   )
28
                                        )
 Case 2:19-cv-00082-PJW Document 23 Filed 06/19/20 Page 2 of 2 Page ID #:1411




1          Based upon the parties’ Stipulation for the Award and Payment of Equal
2    Access to Justice Act Fees, IT IS ORDERED that fees in the amount of FOUR
3    THOUSAND THREE HUNDRED and FIFTY DOLLARS [$4,350.00]. as
4    authorized by 28 U.S.C. § 2412(d), be awarded subject to the terms of the Stipulation
5
6
7            June 19, 2020
     Dated: ___________              ___________________________________
                                          _
                                     HONORABLE PATRICK J.  J WALSH
8                                    UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
